Citation Nr: 0024153	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-10 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for residuals of 
frostbitten fingers.  


REPRESENTATION

Appellant represented by:	Attorney John Stevens Berry


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from July 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
RO, which denied a claim of entitlement to service connection 
for residuals of frostbitten fingers.  


REMAND

A review of the record indicates that the veteran has 
reported being treated for residuals of frostbitten fingers 
at the VA Medical Center (VAMC) in Grand Island, Nebraska, in 
August 1997.  He also reported treatment in fall 1997.  
Efforts to obtain copies of records from this facility have 
resulted only in communications to the effect that records 
were transferred to the Omaha VAMC on two different dates.  
Records received from the Omaha VAMC did not include any 
records from the Grand Island facility.  Prior to determining 
whether the veteran's claim is well grounded, the Board is of 
the opinion that further efforts should be made to obtain 
copies of treatment records in the possession of the Omaha 
VAMC.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should request from the Omaha 
VAMC copies of treatment records 
(inpatient and outpatient) received from 
the Grand Island VAMC, covering the 
period from 1997 to the present.  If no 
records from the Grand Island VAMC are 
available, this should be specifically 
stated.  Copies of treatment records 
(inpatient and outpatient) pertaining to 
treatment of the 
veteran at the Omaha VAMC should also be 
requested, covering the period from 
December 1998 to the present.  All 
records received should be associated 
with the claims file.

2.  Following completion of the above, 
and any other development deemed 
appropriate, the RO should reconsider the 
veteran's claim, to include a 
determination of whether the claim is 
well grounded.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
and provided the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


